Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 30, 2022 has been entered.  Claims 1, 8, 15 have been amended.  Claims 2, 9, 16 are canceled.  Currently, claims 1, 3-8, 10-15 and 17-20 are pending for examination.

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. Applicant argues Askew et al. (US PG Pub 2009/0192505) in view of Wittenberger (US PG Pub 2012/0035601) do not disclose the invention as now claimed.  Applicant has amended the independent claims to recite the limitation, “calculating a metered amount of cryospray configured to generate a primarily regenerative response when applied to the target tissue comprising the goblet cells in the bronchia tree of the respiratory tract; and automatically supplying the metered amount of cryospray through the catheter”.  
Applicant argues on page 6 that a “primarily regenerative response” as claimed, is different from a traditional more invasive reparative healing response, and further argues that Askew et al. does not disclose a regenerative response as paragraph [0143] discloses applying cryospray until the treated tissue is frozen, indicated by the presence of cryofrost and a white color.  Applicant argues, “This clearly indicates that Askew is being applied to ablate the tissue and would trigger a reparative, not regenerative, response.”  This line of reasoning is unpersuasive.  An ablation of tissue does not necessarily mean a non-regenerative response.  For example, applicant’s own paragraph [0028] states the method presented for spray cryotherapy directed to at the airway surface epithelium is to destroy damaged cilia and hypersecretory goblet cells, in addition to stimulate/or inducing remodeling resulting in regenerative healing response or remodeling resulting in new tissue/cell growth, new cilia, new epithelium, resulting in reduced mucous production.  In a similar sense, while Askew et al. does destroy diseased tissue ([0143]), the prior art also discloses this cryogen spray ablation of hypersecretory or abnormally localized mucus producing goblet cells will be “replaced by normal tissue that does not contribute to excessive mucus production” ([0231]) in the same manner as applicant argues its own invention achieves.
Turning to the claim language of “calculating a metered amount of cryospray”, applicant has not provided arguments against Wittenberger, relied in the previous Office action to teach that it is known in the art to supply a pre-determined metered cryospray (“The cryogenic procedure may be performed by dispensing a specific pre-determined volume of refrigerant from the source of cryogenic fluid” [0057]).
Regarding the added limitation, “automatically supplying the metered amount of cryospray through the catheter”, Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  For example, in In re Venner, the court noted that "if a new combination of old elements is to be patentable, the elements must cooperate in such manner as to produce a new, unobvious, and unexpected result. It must amount to an invention. In re Smith, 161 F.2d 274, 34 C.C.P.A., Patents, 1007, cited supra. In the absence of invention, utility and novelty are not sufficient to support the allowance of claims for a patent. In re Levin, 178 F.2d 945, 37 C.C.P.A., Patents, 791; In re Hass, 141 F.2d 122, 31 C.C.P.A., Patents, 895.  It is trite to say that invention is difficult to define positively. However, we believe it to be a settled rule that it is not invention to produce a device which is within the realm of performance of a skilled mechanic in the ordinary progress of producing a device required to effectuate a given result."  Furthermore, it is well settled that it is not "invention" to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result. In re Rundell, 48 F.2d 958, 18 C.C.P.A., Patents, 1290.  
The claimed invention as amended is argued by the applicant on page 6 to automatically deliver a metered amount of cryospray ([0020]), the amount selected so as to trigger a regenerative healing response that induces tissue remodeling, instead of the traditional more invasive reparative healing response ([0028]).  However, as stated above, Askew et al. provides a regenerative healing response that induces tissue remodeling.  Wittenberger teaches it is known in the art to deliver a metered amount of cryospray, and providing an automated means to replace a manual activity would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention as shown in In re Venner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US PG Pub 2009/0192505) in view of Wittenberger (US PG Pub 2012/0035601).
Regarding claims 1, 3-6, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]) of a bronchial tree of the respiratory tract (fig. 1b), wherein the target tissue comprises goblet cells ([0231]); and supplying cryospray through the catheter and toward the target tissue ([0125]) to generate a primarily regenerative response when applied to the target tissue comprising the goblet cells in the bronchial tree of the respiratory tract ([0231]).  Askew et al. does not expressly disclose calculating a metered amount of cryospray and automatically supplying the metered amount of cryospray through the catheter.  Wittenberger teaches a method of treating aberrant tissue by selecting a target site for ablation and thermally treating the target tissue with cryospray, the cryogenic procedure performed by dispensing a specific pre-determined volume of cryogenic fluid via a catheter ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to deliver a specific pre-determined volume of cryospray as taught by Wittenberger in order to provide a preset, controlled amount of ablation material that reduces the risk of accidental damage to other non-targeted tissue areas, and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  Regarding the “automatically supplying the metered amount of cryospray, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 7, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 8, 10-13, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through a trachea; inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]) of a bronchial tree of the respiratory tract (fig. 1b), wherein the target tissue comprises a mucosal tissue ([0231]); the catheter having at least one radial aperture (fig. 2b); supplying cryospray through the catheter, through the at least one radial aperture, and toward a target tissue ([0132], [0153]) to generate a primarily regenerative response when applied to the target tissue comprising the goblet cells in the bronchial tree of the respiratory tract ([0231]).  Askew et al. does not expressly disclose calculating a metered amount of cryospray and automatically supplying the metered amount of cryospray through the catheter.  Wittenberger teaches a method of treating aberrant tissue by selecting a target site for ablation and thermally treating the target tissue with cryospray, the cryogenic procedure performed by dispensing a specific pre-determined volume of cryogenic fluid via a catheter ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to deliver a specific pre-determined volume of cryospray as taught by Wittenberger in order to provide a preset, controlled amount of ablation material that reduces the risk of accidental damage to other non-targeted tissue areas, and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  Regarding the “automatically supplying the metered amount of cryospray, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 14, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 15, 17-19, Askew et al. discloses a method of reducing over-proliferating goblet cells in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible catheter 20 through a working channel of the endoscope and toward a target tissue site ([0132]) in a bronchial tree of the respiratory tract (fig. 1b); supplying ablation energy via the catheter and toward the target tissue ([0125]) to generate a primarily regenerative response when applied to the target tissue in the bronchial tree of the respiratory tract ([0231]); and remodeling the target tissue to reduce a goblet cell count of the target tissue ([0231]).  Askew et al. does not expressly disclose calculating a metered amount of cryospray and automatically supplying the metered amount of cryospray through the catheter.  Wittenberger teaches a method of treating aberrant tissue by selecting a target site for ablation and thermally treating the target tissue with cryospray, the cryogenic procedure performed by dispensing a specific pre-determined volume of cryogenic fluid via a catheter ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to deliver a specific pre-determined volume of cryospray as taught by Wittenberger in order to provide a preset, controlled amount of ablation material that reduces the risk of accidental damage to other non-targeted tissue areas, and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  Regarding the “automatically supplying the metered amount of cryospray, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Regarding claim 20, Askew et al. discloses relocating the catheter to another target tissue ([0153]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792